·'        '
 AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Page 1of1



                                          UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                                                 (For Offenses Committed On or After November 1, 1987)
                                 v.

                  Alvaro Daniel Santiago-Lopez                                   Case Number: 3;19-mj-21667

                                                                                 Case J Donovan
                                                                                 Defendant's Attorney


     REGISTRATION NO. 84760298
                                                                                                                        APR 1 9 2019
     THE DEFENDANT:
     ~ pkadedguil~~coun«~-l~of_C~om~p-~-~-t~~~~~~~~~~~~~~~~~~~~~~~ 1
     D was found guilty to count( s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section                      Nature of Offense                                                        Count Number(s)
     8:1325                               ILLEGAL ENTRY (Misdemeanor)                                              1

      D The defendant has been found not guilty on count(s)
                                                                          --------------------
     0 Count(s)                                                              dismissed on the motion of the United States.
                    -----------------~




                                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                     fJ    TIME SERVED                      D

      ~   Assessment: $10 WAIVED          ~ Fine: WAIVED
      ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      tJ Court recommends defendant be deported/removed with relative, _,_t____.·_1 _ _,_·_ _ charged in case
                          'f   ',-   "




          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Friday, April 19, 2019
                                                                             Date of Imposition of Sentence


                                                                                :M.icliae[]. Seng
                DUSM
                                                                                HONORABLE MICHAEL J. SENG
                                                                                UNITED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                     3:19-mj-21667
